In the

       United States Court of Appeals
                   For the Seventh Circuit
                       ____________________ 
No. 14‐2325 
UNITED STATES OF AMERICA, 
                                                      Plaintiff‐Appellee, 

                                    v. 

MICHAEL FLOURNOY, 
                                                  Defendant‐Appellant. 
                       ____________________ 

           Appeal from the United States District Court for the 
             Northern District of Illinois, Western Division. 
            No. 3:12‐cr‐50044 — Frederick J. Kapala, Judge. 
                       ____________________ 

    ARGUED SEPTEMBER 15, 2016 — DECIDED NOVEMBER 23, 2016 
                   ____________________ 

      Before FLAUM, MANION, and HAMILTON, Circuit Judges. 
    MANION,  Circuit  Judge.  Following  a  jury  trial,  Michael 
Flournoy was convicted of one count of conspiring to possess 
cocaine  and  one  count  of  attempting  to  possess  cocaine. 
Flournoy  appeals,  claiming  he  is  entitled  to  a  new  trial  be‐
cause  the  prosecutor  made  inappropriate  comments  during 
closing argument and because the government presented tes‐
timony from a cooperating witness that conflicted with that 
2                                                      No. 14‐2325 

witness’s plea agreement. Flournoy also claims that the dis‐
trict court erred in adding several discretionary conditions to 
the terms of his supervised release without explanation. We 
affirm Flournoy’s conviction, but remand for resentencing.  
                                 I. 
    In  July  2012,  the  defendant,  Michael  Flournoy,  met  Jose 
Sanabria. During their first meeting, Flournoy discussed hir‐
ing Sanabria to do some construction work, but later Flournoy 
expressed interest in buying cocaine and heroin and offered 
to pay Jose a finder’s fee if he found a source. A couple of days 
later,  Jose  told  Flournoy  that  his  brother,  Cesar  Sanabria, 
could help him get cocaine.  
    On  July  27,  2012,  Jose  met  with  Flournoy  and  Flournoy 
showed Jose the money ($186,000) he intended to use to pur‐
chase the drugs. A few days later, on July 30, 2012, Jose told 
Flournoy that the supplier was ready and they agreed to meet 
at Cesar’s apartment. There the three counted the buy money 
and Flournoy put it in the trunk of his silver Honda. Flournoy, 
Jose,  and  Cesar,  along  with  Cesar’s  girlfriend,  Jovita,  drove 
from Chicago to Rockford for the planned cocaine deal. Un‐
fortunately for them, they did not know that the supplier was 
an undercover officer. 
    That  undercover  officer,  Bob  Juanez,  had  started  talking 
with Cesar about a week earlier about supplying cocaine. In a 
recorded conversation, Cesar and Agent Juanez discussed Ce‐
sar selling marijuana to Agent Juanez and Agent Juanez sell‐
ing cocaine to Cesar. Following several more recorded calls, 
Cesar  agreed  to  buy  six  kilograms  of  cocaine  from  Agent 
Juanez.  
No. 14‐2325                                                         3 

    Returning to July 30, 2012: Cesar and Jovita drove to Rock‐
ford,  Illinois,  in  a  Chevrolet  Tahoe.  Flournoy  and  Jose  fol‐
lowed  in  Flournoy’s  silver  Honda.  According  to  Cesar,  the 
money was in the trunk of the Honda. Agent Juanez met Ce‐
sar at a Mobil gas station and then they drove to a Holiday 
Inn, followed by Flournoy and Jose. 
    At the Holiday Inn, Cesar briefly spoke with Agent Juanez 
inside  the  agent’s  pickup  truck.  Cesar  then  exited  the  truck 
and got in Flournoy’s Honda before returning to the pickup 
truck. At that point, Agent Juanez called his partner, Detec‐
tive Barrios, who was posing as his wife, and she drove by the 
pickup truck and showed Cesar an ice cooler containing what 
appeared to be cocaine. 
    In the meantime, ATF Special Agent John Richardson and 
Winnebago  County  Sheriff’s  Deputy  Kyle  Boomer  were 
watching the drug deal go down from inside a surveillance 
van. Special Agent Richardson testified that he saw Flournoy 
go to the trunk of the silver Honda, get out a black bag and 
put  green‐wrapped  bundles  in  the  bag  and  then  place  the 
black bag in the back seat of the Honda. After this everyone 
relocated to a Wal‐Mart parking lot. At this point, Flournoy 
exited  the  Honda  with  the  black  bag  containing  the  buy 
money and dumped the money into the undercover agent’s 
pickup truck. Agent Juanez then pretended to call his wife to 
instruct her to bring over the cocaine, but that was really the 
arrest signal. Officers then arrested Flournoy, Cesar, and Jose. 
    The government charged Flournoy, Cesar, and Jose with 
conspiring to possess with intent to distribute six kilograms 
of cocaine and attempting to possess cocaine, in violation of 
21 U.S.C. § 846. That same day, from jail, Flournoy called his 
wife and  told  her to  move a  jack from their garage into the 
4                                                      No. 14‐2325 

alley for a scrap salvager to remove. FBI agents went to the 
Flournoys’ home and found in the alley a drug press—a piece 
of hydraulic equipment used to package drugs. A DEA chem‐
ist tested the filter of the press and obtained positive results 
for the presence of both heroin and cocaine.  
    Cesar  and  Jose  eventually  both  pleaded  guilty  to  the 
charges. Jose  testified  at Flournoy’s trial, but  Cesar did not. 
During trial, Jose testified as laid out above. Of significance 
for  this  appeal,  Jose  testified  that  Flournoy  had  moved  the 
black bag with the buy money from the Honda trunk to the 
inside of the car. However, Jose’s plea agreement stated “[t]he 
defendant  pulled out bundles of  cash from the trunk  of the 
Honda, put the cash into a duffle bag, and returned the bag to 
the  trunk.”  During  the  Rule  11  colloquy,  the  prosecutor 
quoted that statement from the plea agreement and Jose, un‐
der oath, stated it was correct. Cesar’s plea agreement simi‐
larly identified Jose as the individual who had retrieved the 
money from the trunk of the Honda. While the government 
had provided the plea agreements to Flournoy’s attorney, the 
attorney did not cross‐examine Jose on this inconsistency dur‐
ing Flournoy’s trial.  
   During closing argument, Flournoy’s attorney repeatedly 
commented upon the government’s failure to call certain wit‐
nesses. For instance, his attorney argued: “Yet you sit here to‐
day never having heard a peep from Deputy Boomer, Deputy 
Boomer not coming in to tell you anything regarding this in‐
vestigation or to support and corroborate what Agent Rich‐
ardson said. Just gone. Not brought in.” He continued: “You 
have to see and ask whether or not that witness is somebody 
that  should  be  brought  in,  somebody  that  you  should  hear 
from to support.” Later his attorney stressed this point again, 
No. 14‐2325                                                          5 

stating: “The government had the job to present you with all 
of  the  relevant  evidence,  and  they  failed  to  do  that.  The[y] 
failed to do that from bringing forth officers that were leading 
the investigation.” 
    In its closing argument, the prosecutor responded by stat‐
ing:  “Now,  the  government  has  the  burden,  but  ladies  and 
gentlemen, the defense can call witnesses too, if they want.” 
Flournoy’s attorney objected, stating that “a defendant has an 
absolute right not to testify or present evidence.” Following 
arguments outside the jury’s presence, the district court over‐
ruled the objection. After the jury returned, the district court 
read the following instruction to the jury, “A defendant has 
an absolute right not to testify or present evidence. You may 
not consider in any way the fact that the defendant did not 
testify or present evidence. You should not even discuss it in 
your deliberations.”  
   The prosecutor then returned to its closing argument, stat‐
ing: 
    As I indicated, the burden is on the United States. We 
    accept that burden. The defense has no, no obligation 
    to  present  testimony  in  any  form.  However,  they  do 
    have the same subpoena powers as the United States, 
    and if they wanted to subpoena in and to have testify 
    surveillance agents, telephone records person, or any‐
    body  else,  they  could  have  done  that  if  they  had 
    wanted to, if they had thought it would have been ap‐
    propriate or helpful. Granted, they don’t have the bur‐
    den to do so, but they do have the power to do so. 
 
 
6                                                          No. 14‐2325 

Without objection, the prosecutor also stated: 
          Ladies  and  gentlemen,  you’re  here  as  a  jury  be‐
     cause we don’t try people based upon hiding the ball. 
     We try people based upon the facts. Not what ifs, not 
     maybes,  not  could‐have‐beens.  The  United  States 
     would  not  bring  a  case  based  upon  that  because  it 
     wouldn’t work. We bring cases built upon facts, facts 
     adduced by testimony and by witnesses and by exhib‐
     its, and that’s what you need to focus on. 
    Following deliberations, a jury convicted Flournoy on all 
counts. The district court then sentenced him to 204 months’ 
imprisonment, followed by concurrent terms of five years’ su‐
pervised release. In addition to the mandatory conditions of 
supervised  release,  the  district  court  imposed  several  addi‐
tional  discretionary  conditions  of  release.  Flournoy  filed  a 
motion for a new trial, arguing the evidence was insufficient 
to support his conviction, that the government’s closing argu‐
ment  was  improper,  and  that  the  government  knowingly 
used perjured testimony. The district court denied the motion 
for a new trial. Flournoy appeals. 
                                   II. 
     A.  Motion for a New Trial 
     On appeal, Flournoy argues that the district court erred in 
denying  his  motion  for  a  new  trial  under  Federal  Rule  of 
Criminal  Procedure  33.  That  rule  provides  that  a  trial  court 
“may vacate any judgment and grant a new trial if the interest 
of  justice  so  requires.”  Fed.  R.  Crim.  P.  33(a).  This  court  re‐
views a district court’s denial of a motion for a new trial under 
Rule 33 for an abuse of discretion. United States v. Kuzniar, 881 
F.2d 466, 470 (7th Cir. 1989).  
No. 14‐2325                                                           7 

    In support of his argument that he is entitled to a new trial, 
Flournoy asserts first that prosecutorial misconduct deprived 
him of his due process rights to a fair trial. When considering 
allegations of prosecutorial misconduct, this court first deter‐
mines whether the prosecutor’s conduct was improper, and, 
if so, we must evaluate the conduct “in light of the entire rec‐
ord” to determine if it deprived the defendant of a fair trial. 
United States v. Smith, 674 F.3d 722, 728 (7th Cir. 2012).  
    Flournoy’s claim of prosecutorial misconduct focuses on 
two comments made by the government during closing argu‐
ment. First, he maintains the prosecutor engaged in miscon‐
duct by highlighting that Flournoy could call witnesses to tes‐
tify.  Flournoy  argues  that  this  line  of  argument  wrongly 
shifted the burden of proof to Flournoy.  
    This argument is misplaced. “[A]s long as it is clear to ju‐
rors that the government carries the burden of proof, the pros‐
ecutor may tell the jury that a defendant has the power to sub‐
poena witnesses.” United States v. Miller, 276 F.3d 370, 374–75 
(7th  Cir.  2002).  In  this  case,  the  prosecutor  explicitly  stated 
twice  that  the  government  bore  the  burden  of  proving 
Flournoy’s  guilt.  The  prosecutor  also  stressed  that  “defense 
has no, no obligation to present testimony in any form.” Fur‐
ther, in the midst of the government’s closing argument, the 
district court interjected and instructed the jury: “A defendant 
has an absolute right not to testify or present evidence. You 
may not consider in any way the fact that the defendant did 
not testify or present evidence. You should not even discuss 
it in your deliberations.” “We presume that juries follow in‐
structions.” Id. at 375. Further, “[i]n a case like this where the 
defendant  himself  has  broached  the  subject  of  missing  wit‐
8                                                          No. 14‐2325 

nesses by asking the jury to in a sense penalize the govern‐
ment for its failure to produce the agents, the prosecutor’s ar‐
gument in response clearly was proper.” United States v. King, 
150  F.3d  644,  649  (7th  Cir.  1998).  Given  the  totality  of  these 
circumstances,  we  conclude  that  the  district  court  did  not 
abuse its discretion in allowing the prosecutor’s argument.  
   Flournoy  also  claims  the  prosecutor  engaged  in  miscon‐
duct by improperly vouching for its witnesses by stating: 
          [W]e don’t try people based upon hiding the ball. 
     We try people based upon the facts. Not what ifs, not 
     maybes,  not  could  have  beens.  The  United  States 
     would  not  bring  a  case  based  upon  that  because  it 
     wouldn’t work. We bring cases built upon facts, facts 
     adduced by testimony and by witnesses and by exhib‐
     its, and that’s what you need to focus on. 
    Flournoy did not object to this argument, so his claim of 
prosecutorial  misconduct  is  reviewed  for  plain  error.  Id.  at 
869–70. To establish plain error, Flournoy must show the im‐
proper vouching was “obvious, affected the defendant’s sub‐
stantial rights to such an extent that he would not otherwise 
have been convicted, and seriously affected the fairness, in‐
tegrity,  or  public  reputation  of  the  judicial  proceedings.” 
United States v. Alexander, 741 F.3d 866, 869 (7th Cir. 2014). As 
we explained in Alexander, “[t]hat is a lengthy way of saying 
that we will not grant [the defendant] a new trial unless there 
was an error so egregious that the district judge should have 
stepped  in  even  though  no  objection  was  made.”  Id.  at  870 
(footnote omitted). 
   “We have recognized two types of impermissible vouch‐
ing: ‘a prosecutor may not express her personal belief in the 
No. 14‐2325                                                           9 

truthfulness of a witness, and a prosecutor may not imply that 
facts  not  before  the  jury  lend  a  witness  credibility.’”  United 
States  v.  Wolfe,  701  F.3d  1206,  1212  (7th  Cir.  2012)  (quoting 
United  States  v.  Alviar,  573  F.3d  526,  542  (7th  Cir.  2009)). 
Flournoy does not explain exactly how the prosecutor’s com‐
ments constitute improper vouching, but he seems to be say‐
ing that the prosecutor’s comment concern facts not presented 
to the jury. Arguably, the government’s comments could be 
viewed as vouching for facts not presented to the jury—that 
the  government  had  a  practice  of  only  prosecuting  cases 
where sufficient evidence exists. But here the prosecutor im‐
mediately followed the comments by stressing that the “facts 
[are] adduced by testimony and by witnesses and by exhibits, 
and that’s what you need to focus on.” Thus, in context, the 
prosecutor’s argument is more properly viewed as a comment 
on the facts the government presented at trial. At most, then, 
the prosecutor’s argument edges toward borderline inappro‐
priate, but surely not one “so egregious that the district judge 
should have stepped in even though no objection was made.” 
Alexander, 741 F.3d at 870; see also id. at 871 (“[T]he fact that 
the line is so fine … emphasizes the need for a timely objec‐
tion.”). Accordingly, there was no plain error in the prosecu‐
tor’s closing argument. 
    Finally,  Flournoy  claims  he  is  entitled  to  a  new  trial  be‐
cause Jose’s testimony conflicted with the facts to which Jose 
admitted earlier in pleading guilty. Specifically, at Flournoy’s 
trial Jose testified that on the night of the drug deal Flournoy 
went to the trunk of the Honda and removed a bag containing 
the  buy  money,  placing  the  bag  inside  the  car.  Conversely, 
Jose’s  plea  agreement  stated  that  Jose  removed  the  money 
from  the  trunk  of  the  car.  Cesar’s  plea  agreement  likewise 
identified  Jose  as  the  individual  responsible  for  moving  the 
10                                                         No. 14‐2325 

buy money from the trunk into the back of the Honda. And in 
pleading  guilty, Jose and Cesar  admitted  to the conduct set 
forth in the plea agreement.  
     Initially we note that on appeal Flournoy does not claim 
that Jose testified falsely at his trial; rather, Flournoy argues 
that the government violated his due process rights by pre‐
senting  inconsistent  theories  of  guilt  at  his  trial  and  in  the 
cases  presented  against  his  co‐defendants,  Jose  and  Cesar, 
who pleaded guilty. While this court has noted that the cir‐
cuits are split on whether such conduct violates the Due Pro‐
cess Clause, this court has not yet taken a position on the is‐
sue. United States v. Presbitero, 569 F.3d 691, 702 (7th Cir. 2009). 
See also Bradshaw v. Stumpf, 545 U.S. 175, 190 (2005) (Thomas, 
J., concurring) (“This Court has never hinted, much less held, 
that the Due Process Clause prevents a State from prosecuting 
defendants based on inconsistent theories.”). We need not do 
so  today  either  because,  even  if  this  theory  were  viable, 
Flournoy would not be entitled to a new trial. 
    A defendant is entitled to a new trial only if there is a rea‐
sonable possibility that the trial error had a prejudicial effect 
on  the  jury’s  verdict.  United  States  v.  Berry,  92  F.3d  597,  600 
(7th Cir. 1996). There is no such possibility in this case. First, 
there is no indication that Jose’s testimony at Flournoy’s trial 
was false, as opposed to the language in the plea agreements. 
That was the government’s position below when it explained 
the discrepancy to the district court: the prosecutor explained 
that it had drafted Flournoy’s plea agreement first, believing 
he would be the one to plead guilty, and then used that plea 
agreement as a template for Jose and Cesar’s plea agreements. 
However,  in  doing  so,  the  government  failed  to  change  the 
language to identify Flournoy as the individual who moved 
No. 14‐2325                                                                11 

the drugs from the trunk to the back of the car.1At best, then, 
the  conflict  could  be  used  to  impeach  Jose’s  testimony. 
Flournoy’s  attorney,  however,  did  not  impeach  Jose  on  this 
basis even though the government had provided Jose and Ce‐
sar’s plea agreements. It is unclear whether that was a strate‐
gic decision (his attorney did not want to highlight Jose and 
the other agent’s testimony), or whether his attorney did not 
notice  the  discrepancy.  But  either  way,  it does  not  translate 
into a Due Process violation. Further, there is no possibility 
that  impeaching  Jose  based  on  his  prior  guilty  plea  would 
have a prejudicial effect on the jury’s verdict. At trial, Agent 
Richardson  testified  that  while  conducting  surveillance,  he 
saw Flournoy get out of his car, look around, go to the trunk, 
look around again, open the trunk, and then put some green‐
wrapped bundles into the black bag. And it is undisputed that 
Flournoy is the individual who dumped the buy money from 
the black bag into Agent Juanez’s pickup truck. The other ev‐
idence  presented  was  also  overwhelming.  Beyond  the  testi‐
mony of his co‐conspirators that clearly identified Flournoy 
as  the buyer, other evidence established  that: Flournoy  was 
the person who drove the car that had nearly $200,000 in cash; 
when Agent Juanez wanted to see the money, it was Flournoy 
who  took  the  money  from  the  car  and  brought  it  to  Agent 
Juanez’s truck; and after his arrest, Flournoy called his wife 
instructing her to move the drug press (which tested positive 

                                                 
1The  government  notes  that  at  all  other  times  during  the  proceedings 
against Flournoy, it took the position that  Flournoy—and not Jose—had 
removed  the  buy  money  from  the  trunk,  pointing  to  the  criminal  com‐
plaint, the government’s response to the defendant’s motion to suppress, 
and the government’s post‐evidentiary hearing memorandum regarding 
the defendant’s motion to suppress.  
12                                                     No. 14‐2325 

for cocaine and heroin residue) from their garage to the alley. 
Given the totality of the evidence, there is no reasonable pos‐
sibility that there was a prejudicial effect on the jury’s verdict. 
Accordingly, the district court did not abuse its discretion in 
denying Flournoy a new trial. 
      B.  Supervised Release 
     Flournoy also argues on appeal that the district court erred 
in  sentencing  him  to  a  five‐year  term  of  supervised  release 
that included discretionary conditions of release, because the 
district court did not explain its rationale for imposing those 
terms. This court has held that it is reversible error for a dis‐
trict  court  to  impose  discretionary  conditions  of  supervised 
release without considering the sentencing factors set forth in 
18 U.S.C. § 3583(d) and 18 U.S.C. § 3553(a), and without stat‐
ing the reasons for selecting the specific conditions imposed. 
United States v. Thompson, 777 F.3d 368, 377–78 (7th Cir. 2015). 
The government concedes the error and that remand for re‐
sentencing is appropriate. That was our holding in Thompson 
(which was not yet decided at the time of Flournoy’s sentenc‐
ing). Accordingly, we remand for resentencing.  
                                III. 
    A  jury  heard  extensive  evidence  establishing  that 
Flournoy conspired with Cesar and Jose Sanabria to possess 
six kilograms of cocaine with the intent to distribute, and at‐
tempted to possess with intent to distribute the cocaine. While 
in  pleading  guilty,  Jose  indicated  that  he—and  not 
Flournoy—had removed the buy money from the trunk of the 
Honda, there was no evidence that Jose lied during his testi‐
mony at Flournoy’s trial. Nor is there a reasonable probability 
No. 14‐2325                                                      13 

that  the  discrepancy  affected  the  jury  verdict.  The  prosecu‐
tor’s  comments  during  closing  argument  also  were  not  im‐
proper. To the extent one may have been borderline imper‐
missible vouching, it did not impact the outcome of the trial. 
Accordingly, the district court did not abuse its discretion in 
denying Flournoy’s motion for a new trial and we AFFIRM 
Flournoy’s conviction. However, the district court did not ar‐
ticulate  its  reasons  for  imposing  discretionary  conditions  of 
supervised release. Therefore, we REMAND for resentencing.